DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed February 11, 2021 is acknowledged.
Claims 1 and 4-18 are pending in the application.
Claims 1 and 4-18 are examined below.
	
Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed 


Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the amendment to the claims, Applicant points to [0022] as supporting the amendment, however, there does not appear to be written description in this portion in response to detecting the user input selection within the menu structure, wherein the secure communication link is initiated using the near field communication to a communication partner according to the selection” (claim 1). The Examiner was unable to locate support for the highlighted portions of the recitation in combination with the remaining portions of the recitation. Therefore, claim 1 is rejected as containing new matter.
Claim 10 contains language similar to claim 1 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claim 10 is also rejected as failing to comply with the written description requirement due to new matter.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is a hybrid claim and is, therefore, indefinite. See MPEP §2173.05(p) II. It is unclear if the claim is drawn to a product or a process. Evidence to support a position product includes the recitations of: “An electronic vehicle key comprising:” in the preamble and “a secure memory” and other structural elements in the body of the claim. Evidence to support a position that the claim is drawn to a process includes the recitations of: “wherein the secure communication link is initiated using the near field communication to a communication partner according to the selection” and “wherein, following initiation of the secure communication link between the electronic key and the communication partner, the second communication device is used to communicate with the communication partner using the radio link.” It would not be possible for a potential infringer to determine whether possession of the claimed key was sufficient to infringe the claims or possession plus the claimed actions of initiat[ing] and “us[ing]” were necessary to infringe. Because of this, the Examiner concludes that the claims are hybrid claims, and, therefore, indefinite. For the purposes of determining patent eligibility and comparison with the prior art, the Examiner is treating the claim as a product claim. 
Claim 10 contains language similar to claim 1 as discussed in the immediately preceding paragraph, and claim 10 is rejected for reasons similar to those discussed above.
Regarding claim 10, Applicant’s recitation “wherein the another one of the multiple vehicles comprises a vehicle-internal memory, which stores cryptographic material, and a vehicle-internal memory, which stores cryptographic material, and a vehicle-internal communication unit, and wherein the cryptographic material in the vehicle-internal memory allows encrypted communication with the electronic vehicle key to receive use authorizations for functions of the at least one of the multiple vehicles 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-18, as understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2013/0099892 A1) in view of Schunemann (US 2013/0041776 A1).
Tucker discloses as follows:
Claim Limitation
Tucker
an electronic vehicle key comprising:
primary portable device 102 (also described in terms of PORTABLE DEVICE 200, Fig. 2 and associated text)
  a secure memory that stores cryptographic material that contains use authorizations of the vehicle key holder for functions of multiple vehicles
Storage Module 210, Fig. 2 and associated text"storage module 210 can additionally store vehicle access information, such as a vehicle access credential (or set of vehicle access credentials). The vehicle access credential can be encrypted or securely stored in any suitable manner," [0044]
  a display element configured to receive user input
Display Module 212, Fig. 2 and associated textInput Module 216, Fig. 2 and associated text
  a second communication device configured to communicate using a radio link, wherein the first communication device and/or the second communication device are configured to directly communicate the use authorizations of the vehicle key holder for functions of the multiple vehicles to a corresponding one of the multiple vehicles
Bluetooth Module 204, Fig. 2 and associated text

"first portable device (designated herein as the "primary" portable device) can receive a vehicle access credential from a vehicle over a wireless connection (e.g., a Bluetooth or Bluetooth LE connection). The primary portable device can thereafter use the vehicle access credential to wirelessly activate the vehicle such that one or more of the vehicle's operations can be accessed," [0006]"the authorization code might be obtained by the user from, for example, the seller or manufacturer of vehicle 106," [0069]
wherein the electronic vehicle key is configured to display on the display element a menu structure identifying the detected at least one of the multiple vehicles for selection by the user input in response to detecting at least one of the multiple vehicles
"In certain embodiments, the connection procedure can be initiated and/or performed largely automatically. Accordingly, primary portable device 102 and vehicle 106 can be paired without user input or intervention. In other embodiments, the connection procedure can be initiated and/or performed manually or semi-automatically. For example, during the procedure, primary portable device 102 can prompt for and receive a personal identification number (PIN) from its user." [0066]
wherein the another one of the multiple vehicles comprises a vehicle-internal memory, which stores cryptographic material, and
Vehicle 300, Fig. 3 and associated text
  a vehicle-internal memory, which stores cryptographic material, and
Storage 306, Fig. 3 and associated text
  a vehicle-internal communication unit
Bluetooth Module 302, Fig. 3 and associated text
wherein the cryptographic material in the vehicle-internal memory allows encrypted communication with the electronic vehicle key to receive use authorizations for functions of the at least one of the multiple vehicles from the electronic vehicle key
"storage module 306 can additionally store vehicle access information, such as a vehicle access credential, authorization codes, etc. The vehicle access information can be encrypted or securely stored in any suitable manner," [0051]

"primary portable device 102 can generate and transmit an activation message to vehicle 106," [0072]"The vehicle access credential can include the access credential that primary portable device 102 previously obtained from vehicle 106 and may also incorporate other information, such as the usage parameters," [0098]
one or more user input elements
Input Module 216, Fig. 2 and associated text
wherein the electronic vehicle key is configured to automatically detect the multiple vehicles for which the cryptographic material contains use authorizations of the vehicle key holder for functions
"In certain embodiments, the connection procedure can be initiated and/or performed largely automatically. Accordingly, primary portable device 102 and vehicle 106 can be paired without user input or intervention. In other embodiments, the connection procedure can be initiated and/or performed manually or semi-automatically. For example, during the procedure, primary portable device 102 can prompt for and receive a personal identification number (PIN) from its user." [0066]
wherein the electronic vehicle key is configured to, on detection of the at least one vehicle, propose to the vehicle key holder, by the display element, an action relating to the at least one vehicle
"In certain embodiments, the connection procedure can be initiated and/or performed largely automatically. Accordingly, primary portable device 102 and vehicle 106 can be paired without user input or intervention. In other embodiments, the connection procedure can be initiated and/or performed manually or semi-automatically. For example, during the procedure, primary portable device 102 can prompt for and receive a personal identification number (PIN) from its user." [0066]
wherein the electronic vehicle key is configured to communicate wirelessly with further communication partners
"Transmit Vehicle Access Credential and Usage Parameters to Secondary Portable Device," element 824 in Fig. 8 and associated text
wherein the further communication partners include at least one of other communication devices and/or other electronic vehicle keys
"Transmit Vehicle Access Credential and Usage Parameters to Secondary Portable Device," element 824 in Fig. 8 and associated text
wherein the electronic vehicle key is configured to transmit use authorizations for functions of the at least one vehicle to other electronic vehicle keys using the first 




Although Tucker discloses near field communication at [0030], Tucker fails to explicitly disclose but Schunemann teaches:
Claim Limitation
Schunemann
  a first communication device configured to communicate using near field communication
NFC
  a second communication device configured to communicate using a radio link, wherein the first communication device and/or the second communication device are configured to directly communicate the use authorizations of the vehicle key holder for functions of the multiple vehicles to a corresponding one of the multiple vehicles
Bluetooth chip
wherein the electronic vehicle key is further configured to use the first communication device to initiate a secure communication link in response to detecting the user input selection within the menu structure, wherein the secure communication link is initiated using the near field communication to a communication partner according to the selection, and
[0128] Normally the CTIM Bluetooth chip is constrained, by the CTIM processor, from operating in the discovery mode until released. In the case of a NFC reading, when the CB Bluetooth address is passed over the NFC link and inserted into the CTIM Bluetooth chip, its constraint is released, and it immediately pairs with the CB to further the security setup dialog. The CB WiFi address and a security code is passed securely by Bluetooth, and the CTIM comes up in an encrypted WiFi link with the CB As an alternative, the WiFi address and security code could be passed by the NFC link, directly resulting in a secure WiFi link, and the process proceeds with making a payment transaction. 
wherein, following initiation of the secure communication link between the electronic key and the communication partner, the second communication device is used to communicate with the communication partner using the radio link

wherein the electronic vehicle key is configured to communicate wirelessly with a payment device, wherein the cryptographic material contains payment information of the vehicle key holder
see Fig. 3A and associated text


It would have been obvious to one having ordinary skill in the art at the time of 
Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tucker to include the payment capability of Schunemann in order to achieve the predictable result of adding desirable capabilities to the device of Tucker, thereby making it more attractive to consumers.
Tucker/Schunemann discloses all of the claimed invention as discussed above, however, the combination Tucker/Schunemann fails to explicitly disclose accessing multiple vehicles. However, Tucker does disclose storing multiple vehicle access credentials ([0044]), which implies access to multiple vehicles. Additionally, if not inherent or suggested by Tucker, this difference represents a mere duplication of parts. See MPEP §2144 VI B, and In re Harza, 274 F.2d 669, 671; 124 USPQ 378, 380 (CCPA 1960), where it is stated that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced…". As no unexpected result is produced by the accessing multiple vehicles, there is no patentable significance in doing so. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Tucker/Schunemann to include accessing multiple vehicles. A person having ordinary skill in the art would further see this as advantageous as it would achieve the predictable result of saving the user from having to carry multiple portable devices to access multiple vehicles.

Response to Amendments and Arguments
The Examiner expresses his appreciation for Applicant’s specific citations to the specification indicating where Applicant believes support for the claim amendments can be found.  The Examiner's search for support for the claim amendments was not limited to these citations.
The 112(a) rejection due to lack of support for a claimed genus of algorithms is withdrawn in response to Applicant’s deletion of the limitation in question.
The 112(a) new matter rejection has been modified in response to Applicant’s amendment.
The 112(b) rejections of the previous Office action are withdrawn in response to Applicant’s amendment.
The prior art rejections have been modified in response to Applicant’s amendment. Applicant’s arguments regarding the prior art consist of summaries of the references applied, a simplistic description of the combination of these references that does not accord with the combination put forth by the Examiner, and an allegation that a large portion of the claim language is not disclosed by the combination. All of this argument fails to address with any specificity the portions of the reference cited in the rejection. For these reasons, Applicant’s argument amounts to a mere allegation of patentability, and the prior art rejection is maintained as modified in response to Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685